        Case: 1:19-cv-00661-SO Doc #: 15 Filed: 01/15/20 1 of 1. PageID #: 81




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

BRYAN ANTHONY REO,                               )
                                                 )
                                                 )   CASE NO: 1:19-cv-00661-SO
Plaintiff,                                       )
                                                 )
                v.                               )
                                                 )   Judge Solomon Oliver, Jr.
CHARTER COMMUNICATIONS, INC.,                    )
                                                 )
Defendant.                                       )
                                                 )

                     STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Bryan Anthony Reo

and Defendant Charter Communications, Inc. hereby stipulate to the dismissal of this action with

prejudice. Each party is to bear its own attorneys’ fees and costs.

Dated: January __, 2020                          Respectfully submitted,

/s/ Bryan Anthony Reo _                          /s/ Ryan D. Watstein (with permission)
Bryan Anthony Reo                                Ryan D. Watstein (pro hac vice)
P.O. Box 5100                                    Kabat Chapman & Ozmer LLP
Mentor, OH 44060                                 171 17th Street NW, Suite 1550
Telephone: (440) 313-5893                        Atlanta, Georgia 30363
reo@reolaw.org                                   Telephone: (404) 400-7300
                                                 Facsimile: (404) 400-7333
Plaintiff, pro se                                rwatstein@kcozlaw.com

                                                 Thomas M. Ritzert (0085370)
         IT IS SO ORDERED.                       Thompson Hine LLP
         /s/ Solomon Oliver, Jr.                 3900 Key Center
         United States District Judge            127 Public Square
         1/15/2020                               Cleveland, OH 4114
                                                 Telephone: (216) 566-5500
                                                 Facsimile: (216) 566-5800
                                                 Thomas.Ritzert@ThompsonHine.com

                                                 Attorneys for Defendant



                                                 1
